Opinion issued December 23, 2014




                                   In The

                           Court of Appeals
                                   For The

                       First District of Texas
                         ————————————
                           NO. 01-13-00977-CV
                        ———————————
                      TAJ MOHAMMED, Appellant
                                     V.
                   D. 1050 W. RANKIN, INC., Appellee


           On Appeal from the County Civil Court at Law No. 1
                         Harris County, Texas
                     Trial Court Case No. 1034730




                              OPINION

     In this eviction case, Taj Mohammed appeals the county court’s order

determining that he had no right to continue to occupy a convenience store

property. Mohammed leased the premises from D. 1050 W. Rankin, Inc. The
justice court initially heard the case, ultimately ruling in Mohammed’s favor.

Rankin appealed to the county court at law, which reversed the justice court ruling.

On appeal to this court, Mohammed contends that (1) the justice court that heard

the eviction action lacked subject-matter jurisdiction, thus any judgment stemming

from the proceeding is void; (2) Rankin did not timely appeal the justice court

decision against Rankin to the county court, thus the county court lacked

jurisdiction to hear the appeal; and (3) as to the merits, he properly exercised a

lease option for an additional term before receiving Rankin’s notice to vacate the

premises, contrary to the county court’s findings. Because the justice and county

courts had jurisdiction over the case and the evidence supports the county court’s

findings in favor of Rankin, we affirm.

                                   Background

      In June 2001, Mohammed entered into a commercial lease with Bryant

Management to house his convenience store, Quick Food Mart, in a north Houston

shopping center. The lease term was four years and seven months. Soon after,

Rankin became Mohammed’s landlord when it purchased the shopping center from

Bryant. The lease required monthly rental payments of $1,200, steadily increasing

to $1,800 per month by the end of the first term.

      The lease provided two extension options.        The first five–year option

contemplated monthly rent of $2,000 for the first two years and $2,200 for the


                                          2
remaining three years. The rent for the second five-year option would be set based

on “market rents of similar properties in the location at that time.”

      At the end of December 2005, the first term of the lease expired.

Mohammed continued to pay $1,800 per month in rent and occupied the premises

at that monthly rental amount until April 2013, when Rankin notified Mohammed

that it was terminating his lease in thirty days. When Mohammed refused to vacate

the premises, Rankin pursued his eviction.

      Course of Proceedings

      Rankin brought a forcible detainer suit in justice court seeking to evict

Mohammed from the property. In an order dated June 18, 2013, the justice court

ruled for Rankin. Mohammed moved for reconsideration in the justice court,

arguing that the court had indicated at a hearing that Mohammed had the superior

right of possession. On June 27, the justice court modified its judgment, this time

finding in favor of Mohammed. Mohammed served Rankin with notice of the June

27 order on July 3. Rankin filed its appeal bond on July 5, by posting it by

certified mail to the justice court.

      In the county court, Mohammed moved to dismiss the case for want of

jurisdiction on the ground that the justice court and the county court lacked

subject-matter jurisdiction to decide immediate possession. He also contended that

Rankin failed to timely appeal the justice court’s second order.


                                           3
      The county court denied both motions. Upon trial de novo, it found that

Mohammed had failed to exercise either lease option, either verbally or in writing,

and was a month-to-month tenant; consequently, it rendered judgment in favor of

Rankin.

                                     Discussion

I.    Justice Court Jurisdiction

      The only issue in a forcible detainer action is the right to immediate

possession of real property. Morris v. Am. Home Mortg. Serv., Inc., 360 S.W.3d
32, 34 (Tex. App.—Houston [1st Dist.] 2011, no pet.) (citing TEX. R. CIV. P. 746

(2011, repealed 2013), and Villalon v. Bank One, 176 S.W.3d 66, 70 (Tex. App.—

Houston [1st Dist.] 2004, pet. denied)). Neither a justice court nor a county court

has jurisdiction to determine a right to possession if resolution of that right in turn

depends upon the resolution of a title dispute. Id. at 34–35 (citing Mitchell v.

Armstrong Capital Corp., 911 S.W.2d 169, 171 (Tex. App.—Houston [1st Dist.]

1995, writ denied)). In defining a landlord-tenant relationship, however, a justice

court can determine which party has a superior right to immediate possession

without impinging on any right granted in the title to the property. Id. at 34 (citing

Villalon, 176 S.W.3d at 71).

      Mohammed relies on our court’s decision in Mitchell to contend that the

justice and county courts exceeded their subject-matter jurisdiction by adjudicating


                                          4
whether he had a right to occupy the premises. 911 S.W.2d at 170–71. In

Mitchell, however, we concluded that the justice and county court lacked

jurisdiction because the right to possession in that case depended upon the validity

of a foreclosure lien in an underlying title dispute. Id. at 171. Here, the question

of possession depends upon a landlord-tenant relationship, not on a title dispute.

Mitchell thus is factually inapposite. As we and other courts have observed,

landlord-tenant disputes about possession squarely fall within the justice court’s

jurisdiction. See Chinyere v. Wells Fargo Bank, N.A., 440 S.W.3d 80, 83–85 (Tex.

App.—Houston [1st Dist.] 2012, no pet.).1


1
   Texas courts have consistently struck this balance. Id. at 84–85. Compare Yarto &
DTRJ Invs., L.P. v. Gilliland, 287 S.W.3d 83, 89–90 (Tex. App.—Corpus Christi 2009,
no pet.) (concluding justice court lacked subject-matter jurisdiction in forcible-detainer
action in absence of contract between parties, because determining who had a superior
right of possession required immediate resolution of title dispute) and Hopes v. Buckeye
Ret. Co., LLC, Ltd., No. 13-07-00058-CV, 2009 WL 866794, at *5 (Tex. App.—Corpus
Christi, Apr. 2, 2009, no pet.) (mem. op.) (“Without a landlord-tenant relationship or
other basis independent of the [contract in dispute], the justice court could not determine
the issue of immediate possession without determining ownership of the property.”), with
Bruce v. Fed. Nat’l Mortg. Ass’n, 352 S.W.3d 891, 893–94 (Tex. App.—Dallas 2011,
pet. denied) (agreeing that “title determination was not required to determine the right to
possession because the landlord-tenant relationship [found within the deed] provided an
independent basis for possession” such that justice court had jurisdiction over forcible-
detainer claim); Rice v. Pinney, 51 S.W.3d 705, 709–10, 712 (Tex. App.—Dallas 2001,
no pet.) (holding justice and county courts had jurisdiction in forcible-detainer action
because foreclosure pursuant to the deed of trust established a landlord-tenant
relationship, which, unlike in Mitchell, provided an “independent basis on which the trial
court could determine the issue of immediate possession without resolving the issue of
title to the property”); Dormady v. Dinero Land & Cattle Co., L.C., 61 S.W.3d 555, 559
(Tex. App.—San Antonio 2001, pet. dism’d w.o.j.) (holding justice and county courts
had jurisdiction in forcible-detainer action, observing that the situation in Mitchell was
“not the situation in this case where a landlord-tenant relationship is established in the
                                            5
      The parties here disagree about whether the lease term was month–to–month

or instead fell within one of the lease’s extension options. In either scenario,

possession depends upon their landlord–tenant relationship. We hold that the

justice and county courts had subject-matter jurisdiction to determine immediate

possession in the forcible detainer suit. See Chinyere, 440 S.W.3d at 84–85.

II.   County Court Appellate Jurisdiction

      Mohammed challenges the county court’s appellate jurisdiction, arguing that

the time for filing an appeal had expired because (1) the time ran from the justice

court’s first judgment, or alternatively, (2) the time ran from the date the justice

court signed the modified judgment. Rankin responds that it timely posted its

appeal two days after it received notice of the modified judgment against it.

      In resolving this procedural challenge, we first determine the governing

rules. On April 15, 2013, the Texas Supreme Court adopted new rules for justice

court cases, and it repealed the then-existing rules.2 The justice court signed its

judgment in this case on June 27. The county court appeal of the case remained

pending when the new justice court rules became effective on August 31, 2013.




original deed of trust . . . provid[ing] a basis for determining the right to immediate
possession without resolving the ultimate issue of title to the property.”).
2
  See Miscellaneous Docket No. 13-9049, TEX. SUPREME COURT (Apr. 15, 2013),
http://www.txcourts.gov/All_Archived_Documents/SupremeCourt/AdministrativeOrders/
miscdocket/13/13904900.pdf).
                                          6
      Mohammed observes that Rankin filed its justice court action before the

effective date of the new rules and refers us to the now-repealed rules. In its order

adopting the new rules, however, the Texas Supreme Court provides that the new

rules “govern cases . . . pending on August 31, 2013, except to the extent that in

the opinion of the court their application in a case pending on August 31, 2013,

would not be feasible or would work injustice, in which event the formerly

applicable procedure applies.”     Id.   Because this case has remained pending

beyond the effective date of the new rules, we cite the newly-adopted rules and

note where they are substantively different in matters relevant to the resolution of

this appeal.

      A. Modification of the Judgment

      In eviction cases, a landlord may appeal a justice court’s decision by filing

an approved bond with the justice court within five days after the court signs its

judgment. TEX. R. CIV. P. 510.9(a) (“A party may appeal a judgment in an eviction

case by filing a bond, making a cash deposit, or filing a sworn statement of

inability to pay with the justice court within 5 days after the judgment is signed.”).

      Characterizing the justice court’s June 27 judgment as a judgment “nunc pro

tunc,” Mohammed argues that the time period for filing an appeal to the county

court began to run on June 18, when the justice court signed its first judgment.

Because Rankin prevailed in the June 18 justice court judgment and lost in the


                                           7
June 27 judgment, however, the justice court’s judgment was not a “nunc pro tunc”

judgment; it was a modified or amended judgment that changed the prevailing

party.     See TEX. R. CIV. P. 506.1 & 306a; Lane Bank Equip. Co. v. Smith S.

Equip., Inc. 10 S.W.3d 308, 313 (Tex. 2000). In any event, the appellate timetable

restarts even from a judgment nunc pro tunc if the appellate complaint includes a

complaint about a matter changed in the later judgment. Amato v. Hernandez, 981
S.W.2d 947, 950 (Tex. App.—Houston [1st Dist.] 1998, pet. denied).

Accordingly, we reject Mohommad’s contention that Rankin’s time for filing an

appeal to the county court began to run as of the June 18 judgment.

         The new justice court eviction procedure, contained in Rule 510, does not

have a specific provision addressing the timetable for an appeal when the justice

court modifies its judgment in an eviction case. Generally, under Rule 506, in a

justice court case, a party may appeal within 21 days after the judgment is signed

or motion for new tried is denied. TEX. R. CIV. P. 506.1(a). This 21-day period

mirrors the timetable for an appeal from an original judgment in a non-eviction

justice court case. See id.

         But the eviction rule’s procedure trumps the more general justice court rule

when the two conflict. “To the extent of any conflict between Rule 510 [governing

evictions] and the rest of Part V [governing justice cases in general], Rule 510

applies.” See TEX. R. CIV. P. 500.3(d). Because the eviction rule provides for an


                                           8
appellate timetable of 5 days, we conclude that the more general rule allowing 21

days for an appeal in a justice court case does not apply; in harmonizing the

provisions so as not to conflict, we conclude that the 5-day timeframe applies to an

appeal of an amended justice court judgment, mirroring the timeframe for an

appeal from the original judgment.       See id; compare TEX. R. CIV. P. 506.1

(providing for 21-day period for an appeal after justice court judgment is signed or

motion for new tried is denied) with TEX. R. CIV. P. 510.9 (providing for 5-day

period for an appeal from a judgment in an eviction case, without referring to a

timetable for an amended judgment).

      B. Notice of the Justice Court Judgment and Computation of Time

      Having determined that the applicable time period for appeal runs from the

amended judgment and is 5 days long, we turn to the question of whether a delay

in notice of the judgment may extend the timetable for filing an appeal bond. The

justice court signed the amended judgment on June 27. Mohammed notified

Rankin of the judgment via email on July 3. Rankin posted its appeal bond in the

mail on July 5.

      Under the new justice court eviction procedure, a party has 5 days to appeal

an adverse ruling. See TEX. R. CIV. P. 510.9(a). The time period excludes the day

that the trial court signed the judgment and includes the last day of the period, but

extends the period to the next business day if the last day is a Saturday, Sunday or


                                          9
legal holiday. See TEX. R. CIV. P. 500.5 (“Computation of Time; Timely Filing) &

510.2 (applying Rule 500.5 to eviction cases but authorizing justice court action if

the document is filed by mail but not received by the justice court). The now-

repealed forcible entry and detainer court rule had the same 5-day appellate

timetable for appeals from eviction cases but did not have a provision for

computation of time. See TEX. R. CIV. P. 749 (repealed 2013). Under the Rules of

Civil Procedure in general, however, Saturdays, Sundays, and legal holidays are

not included at all for any time period of 5 days or less. See TEX. R. CIV. P. 4.

Thus, if the time period began to run on June 27, the time for filing an appeal

expired on July 2 (under the new justice court eviction rules) or on July 3 (under

the then-applicable justice court rules and the Texas Rules of Civil Procedure).

      Mohammed does not contest, however, that neither he nor the justice court

notified Rankin of the amended judgment until July 3, when Mohammed’s counsel

emailed it to Rankin’s counsel shortly before 5 p.m, thereby effectively precluding

a timely appeal from the judgment. He also does not contest that neither he nor the

justice court notified Rankin of any hearing on his motion to modify the judgment;

the justice court record contains no notice of a hearing. Based on these facts,

Rankin responds that the county court properly found its appeal to be timely filed,

and that to dismiss the appeal for lack of jurisdiction would have violated Rankin’s

due process rights. We agree. Although the time for filing an appeal from an


                                         10
eviction is short, the justice court rules presume as a fundamental matter of due

process that the affected party had notice of the hearing and the judgment against it

in time to perfect an appeal. See TEX. R. CIV. P. 501.4(e) (“A party may offer

evidence or testimony that a notice or document was not received, or, if service

was by mail, that it was not received within 3 days from the date of mailing, and

upon so finding, the court may extend the time for taking the action required of the

party or grant other relief as it deems just.”).

      In the county court, Rankin proffered its counsel’s verified response to

Mohammad’s motion to dismiss the appeal from the justice court, in which counsel

averred that Rankin did not receive notice of the justice court’s amended judgment

until July 3. Rankin included as exhibits the justice court motion for a judgment

“nunc pro tunc,” a notice of hearing that did not contain a hearing date, and July 3

correspondence between Rankin and Mohammed’s counsel indicating that

Mohammed did not serve a copy of the amended judgment until that day.

      Mohammed countered in the county court that Rankin had effective notice

of the June 27 amended judgment because it accurately reflected the justice court’s

intended ruling. Given that the justice court signed an order in favor of Rankin,

however, any intimation made at the hearing was not effective notice of an

amendment to the judgment.          Mohammed did not challenge the veracity of

Rankin’s counsel’s sworn statement that neither he nor Rankin was apprised of a


                                            11
hearing to modify the judgment nor served with a copy of the modified judgment

until the time for appeal had all but passed. We hold that the county court properly

denied Mohammed’s motion to dismiss the justice court appeal by impliedly

finding that Rankin did not receive notice of the judgment against it until July 3,

thereby extending the time for perfecting the appeal.

      Finally, Mohammed argues that Rankin posted its bond too late, even if the

time period for filing an appeal began on July 3, because the justice court did not

receive Rankin’s certified letter containing the appeal bond until July 9, more than

5 days after Rankin received notice of the judgment. However, a filing is timely if

mailed by the last day for filing and received within 10 days, under either the then-

existing rules (which left computation of time to the general rules of civil

procedure) or the new justice court rules. See TEX. R. CIV. P. 500.5(b) (“Any

document required to be filed by a given date is considered timely if deposited in

the U.S. mail on or before that date, and received within 10 days of the due date.”)

& TEX. R. CIV. P. 5.

      Under the computation of time under either set of rules, we hold that Rankin

timely filed its appeal bond.      Accordingly, the county court had appellate

jurisdiction over the case.




                                         12
III.   Interpretation of the Lease Agreement

       The county court held a bench trial on the merits of the parties’ dispute. It

submitted findings of fact and conclusions of law. Among them, the county court

found that Mohammed did not exercise any renewal option under the lease

agreement.    It concluded that Mohammed was a month-to-month tenant who

breached the lease agreement when he refused to vacate the premises upon notice

of the expiration of the lease.       Mohammed challenges these findings and

conclusions, arguing that he rightfully possesses the leased premises pursuant to

either of the two options to extend the lease contained in the lease agreement.

       A.    Standard of Review

       In an appeal from a bench trial, we review a trial court’s findings of fact

under the same legal and factual sufficiency of the evidence standards used when

determining if sufficient evidence exists to support an answer to a jury question.

See Catalina v. Blasdel, 881 S.W.2d 295, 297 (Tex. 1994). The trial court judges

the credibility of the witnesses, determines the weight of testimony, and resolves

conflicts and inconsistencies in the testimony. See Sw. Bell Media, Inc. v. Lyles,

825 S.W.2d 488, 493 (Tex. App.—Houston [1st Dist.] 1992, writ denied). If the

evidence falls “within the zone of reasonable disagreement,” we will not substitute

our judgment for that of the fact-finder. City of Keller v. Wilson, 168 S.W.3d 802,

822 (Tex. 2005).


                                         13
      In a legal-sufficiency review, we view the evidence in the light most

favorable to the fact-finding, crediting favorable evidence if a reasonable fact-

finder could do so, and disregarding contrary evidence unless a reasonable fact-

finder could not. See id. at 827. In a factual sufficiency review, we view all of the

evidence in a neutral light and set aside the finding only if the finding is so

contrary to the overwhelming weight of the evidence such that the finding is

clearly wrong and unjust. See Plas-Tex, Inc. v. U.S. Steel Corp., 772 S.W.2d 442,

445 (Tex. 1989); Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986) (per curiam).

      We review de novo a trial court’s conclusions of law. Merry Homes, Inc. v.

Chi Hung Luu, 312 S.W.3d 938, 943 (Tex. App.—Houston [1st Dist.] 2010, no

pet.); see BMC Software Belg., N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex.

2002). We uphold a conclusion of law if the judgment can be sustained on any

legal theory supported by the evidence. Adams v. H & H Meat Prods., Inc., 41
S.W.3d 762, 769 (Tex. App.—Corpus Christi 2001, no pet.).

      B.     Applicable Law

      We review a trial court’s construction of an unambiguous contract de novo.

MCI Telecomm. Corp. v. Tex. Utils. Elec. Co., 995 S.W.2d 647, 650–51 (Tex.

1999). Our primary concern in construing a written contract is to ascertain the true

intent of the parties as expressed in the instrument. Seagull Energy E & P, Inc. v.

Eland Energy, Inc., 207 S.W.3d 342, 345 (Tex. 2006). We consider the entire


                                         14
writing in order to harmonize and give effect to all of the contract’s provisions so

that none will be rendered meaningless. Id. Contract terms will be given their

plain, ordinary, and generally accepted meanings, unless the contract indicates a

technical or different sense. Valence Operating Co. v. Dorsett, 164 S.W.3d 656,

662 (Tex. 2005).

      A party to an option contract may enforce that option by strict compliance

with the terms of the option. See Zeidman v. Davis, 342 S.W.2d 555, 558 (Tex.

1961). “[A] failure to exercise an option according to its terms, including untimely

or defective acceptance, is simply ineffectual, and legally amounts to nothing more

than a rejection.” Comeaux v. Suderman, 93 S.W.3d 215, 220 (Tex. App.—

Houston [14th Dist.] 2002, no pet.) (citing Crown Constr. Co., Inc. v. Huddleston,

961 S.W.2d 552, 558 (Tex. App.—San Antonio 1997, no pet.)). Under the statute

of frauds, material modifications to a lease agreement must be in writing and

signed by the party against whom the modification is to be enforced. See TEX.

BUS. & COM. CODE ANN. § 26.01(a), (b)(5) (West 2014); Lawrence v. Reyna

Realty Group, 434 S.W.3d 667, 673 (Tex. App.—Houston [1st Dist.] 2014, no pet.

h.) (citing SP Terrace, L.P. v. Meritage Homes of Tex., LLC, 334 S.W.3d 275, 282

(Tex. App.—Houston [1st Dist.] 2010, no pet.); see also Columbia/HCA of

Houston, Inc. v. Tea Cake French Bakery & Tea Room, 8 S.W.3d 18, 21 (Tex.

App.—Houston [14th Dist.] 1999, pet. denied) (finding that written agreement


                                        15
would have to exist for party to be obligated to pay relocation expenses in

exchange for early surrender of lease).

      The Texas Property Code provides that “[a] person who refuses to surrender

possession of real property on demand commits a forcible detainer if the person . . .

is a tenant at will or by sufferance.” TEX. PROP. CODE ANN. §24.002 (West 2014)

(numerals omitted). A tenant who occupies leased property after termination of its

lease is a “holdover tenant.” Coinmach Corp. v. Aspenwood Apt. Corp., 417
S.W.3d 909, 915 (Tex. 2013). A holdover tenant’s rights differ depending on

whether the tenant becomes a “tenant at will” or a “tenant at sufferance.” Id. The

Texas Supreme Court has described a tenant at will as a holdover tenant who

“holds possession with the landlord’s consent but without fixed terms (as to

duration or rent).” Id. (quoting BLACK’S LAW DICTIONARY 1604 (9th ed. 2009)).

A tenant at sufferance is “[a] tenant who has been in lawful possession of property

and wrongfully remains as a holdover after the tenant's interest has expired.” Id.

(quoting BLACK’S LAW DICTIONARY 1605 (9th ed. 2009)).

      Tenants at will have lawful possession, but without a fixed term, and the

landlord can deny possession at any time. Id. (citing Robb v. San Antonio St. Ry.,

18 S.W. 707, 708 (Tex. 1891)). If the tenant remains in possession and continues

to pay rent with the landlord’s consent, the terms of the prior lease will continue to

govern the new arrangement absent an agreement to the contrary. Id. at 916 (citing


                                          16
Carrasco v. Stewart, 224 S.W.3d 363, 368 (Tex. App.—El Paso 2006, no pet.) and

Barragan v. Munoz, 525 S.W.2d 559, 561–62 (Tex. Civ. App.—El Paso 1975, no

writ)).

          C.    Analysis

          The county court found that the parties never exercised either renewal option

in accord with their lease agreement. The lease sets forth the option terms:

          There are two five (5) year options. The first five year option is set at
          $2,000.00 (monthly) for the first two of the five years and $2,200.00
          (monthly) for the remaining three years. The rate for the last renewal
          will be determined by the market rents of similar properties in the
          location at that time.

Mohammed continued to pay rent at a rate of $1,800 a month after the initial lease

term ended in December 2005. Though Mohammed argued that he had provided

written notice to Rankin to exercise both options, Rankin disputed that it ever

received notice, and neither party asserted that a signed writing by both parties

acknowledged the exercise of either option at $1,800 a month. Because the rental

amount that Mohammed paid varied from that required in the first option, and the

second required mutual agreement to the rent amount upon its exercise, proper

execution of either option would require a signed writing memorializing the rental

amount. See TEX. BUS. & COM. CODE § 26.01(a), (b)(5); Lawrence, 434 S.W.3d

at 673; see also Columbia/HCA, 8 S.W.3d 18 at 21. The lease provides that it

“may not be altered, waived, amended or extended except by an instrument in


                                             17
writing signed by landlord and tenant.”         Because the parties never agreed in

writing to modify the rent amount—in particular to adjust the rent owed—

Mohammed never properly exercised either option to renew. See id.

      Mohammed responds that the lease’s severability clause preserves his ability

to exercise his lease options despite the difference in rental payments.            The

severability clause in the lease provides: “If any provision of this Lease . . . shall be

invalid or unenforceable to any extent, the remainder of this Lease and the

application of such provisions to other persons or circumstances shall not be

affected thereby and shall be enforced to the greatest extent permitted by law. . . .”

The severability clause is inapplicable in these circumstances. Mohammed does

not identify any lease agreement that is invalid or unenforceable. No renewal of

the lease ever transpired because Mohammed did not exercise either option in

compliance with the required rental payments, and the parties never agreed to

modify the option terms. See Comeaux, 93 S.W.3d at 220.

      Mohammed continued his business on the property after the lease term

expired in December 2005. Rankin continued to accept rent. Because Rankin

consented to the holdover, Mohammed became a month-to-month tenant under the

lease agreement. As such, he was a tenant at will until Rankin notified him to

vacate the premises.     See Coinmach, 417 S.W.3d at 915–16.             Based on the




                                           18
evidence presented, the county court properly found that Mohammed did not

exercise either lease option.

                                   Conclusion

      We hold that the justice and county courts had subject-matter jurisdiction to

decide this forcible detainer action. We further hold that Rankin timely appealed

from the justice court’s judgment to the county court at law. We find no error in

the county court’s finding that Mohammed did not exercise an option to extend his

lease, or in its conclusion that Mohammed was required to vacate the leased

premises. We therefore affirm the judgment of the county court.




                                             Jane Bland
                                             Justice

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        19